Benefatti v Centerlight Healthcare, Inc. (2020 NY Slip Op 06047)





Benefatti v Centerlight Healthcare, Inc.


2020 NY Slip Op 06047


Decided on October 27, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 27, 2020

Before: Gische, J.P., Oing, Scarpulla, Mendez, JJ. 


Index No. 21614/14E Appeal No. 12200 Case No. 2019-4909 

[*1]Delores Benefatti, as Administratrix of the Estate of Wanda Prezioso, Deceased, Plaintiff-Appellant,
vCenterlight Healthcare, Inc. Formerly Known as Comprehensive Care Management Corporation, et al., Defendants, David Matthew Bartol, D.P.M., Defendant-Respondent.


Abbott Bushlow & Schechner, LLP, Ridgewood (Alan L. Bushlow of counsel), for appellant.
Furman Kornfeld & Brennan LLP, New York (Tracy Katz of counsel), for respondent.

Order, Supreme Court, Bronx County (Joseph E. Capella, J.), entered May 14, 2019, which granted defendant David Matthew Bartol, D.P.M.'s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
In opposition to Dr. Bartol's prima facie showing that his podiatric treatment of decedent was not a proximate cause of decedent's injuries, plaintiff failed to raise a triable issue of fact. The opinions of plaintiff's experts, that departures from good and accepted standards of podiatric practice by Dr. Bartol were all proximate causes of decedent's injuries, were wholly conclusory (see generally Alvarez v Prospect Hosp. , 68 NY2d 320, 325 [1986]). Plaintiff's experts failed to address the opinions of Dr. Bartol's experts on lack of causation and failed to set forth any independent analysis on that issue. Nor did plaintiff's experts set forth any medical analysis supporting their assertions that Dr. Bartol deviated from acceptable standards of podiatric care. 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 27, 2020